Citation Nr: 1242266	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-36 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center
 in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from February 21, 2010, through February 23, 2010.



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 2003 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the VA Medical Center (VAMC) in Murfreesboro, Tennessee, that granted payment of emergency medical expenses incurred on February 20, 2010, but denied payment of additional private medical expenses incurred from February 21, 2010 through February 23, 2010.  


FINDINGS OF FACT

1.  The medical treatment rendered to the Veteran at the private medical facility from February 20, 2010 through February 23, 2010, was not for the purpose of treating a service-connected disability, a disability for which the Veteran was discharged or released from service, or a nonservice-connected disability aggravating a service-connected disability.  Furthermore, at the relevant time, the Veteran was not deemed to be totally disabled due to service-connected disability and was not a participant of a vocational rehabilitation program. 

2.  The care and services rendered to the Veteran at the private medical facility from February 21 through 23, 2010, were not authorized in advance, and there was no continuing emergency at the time of his treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred from February 21, 2010 through February 23, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are set forth in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, it appears that notice was sent prior to the adjudication of the claims for reimbursement (although it is unclear of the exact date it was sent as the copy of the letter in the claims file is not dated).  Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits and which contain their own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Specifically, the provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  For instance, regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  In particular, according to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  The originating agency has taken steps to develop all such evidence.  In addition, when a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for the denial and of his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  Such notification was completed in this case.  See, e.g., Statement of the Case issued in September 2010.  Accordingly, no further duty to notify the Veteran is required.  

Moreover, even if VCAA notice requirements were found to be applicable, there has been no indication in this case that the Appellant has been prejudiced by any notice failure, and therefore any failure to notify him is considered to be at most harmless error. See Beverly v. Nicholson, 19 Vet. App. 394, 402-403 (2005).

With regard to VA's duty to assist the Veteran, the Board notes that the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  Most of the facts underlying this case do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around what transpired from February 20th through the 23rd of 2010.  This determination involves the medical records from that time period and the medical decision from the VA Medical Center.  Thus, evidence which is necessary to decide the case is already of record and, as explained in further detail in the following decision, the outcome of the case is mandated by the relevant law and regulations.  Therefore, no amount of additional evidentiary development would change the outcome of the case.  The Board finds that the VA has complied with its duty to assist the Veteran with the development of the issue on appeal.  

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis

The Veteran seeks reimbursement for the costs of private emergency medical care received from the 20th to the 23rd of February 2010 for a self inflicted knife wound to the left upper chest that caused a pneumothorax.  At that time, his sole service-connected disability was posttraumatic stress disorder (PTSD), rated as 30 percent disabling.  

Initially the Board notes that the Veteran does not contend that VA preauthorized this private medical care.  Consequently, the Board need not consider whether payment is warranted under 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52.

The Board further notes that the VA Medical Center has already approved payment for the emergency expenses incurred on February 20, 2010.  It found, however, that payment or reimbursement for subsequent expenses incurred for February 21 through 23, 2010 was not warranted as the Veteran was stable and could have been transferred to a VA medical facility or other Federal medical facility for continuation of treatment.  Consequently, the Board need only consider whether payment or reimbursement of private medical expenses incurred on February 21 through 23, 2010 is warranted in the present case.

As for payment or reimbursement of unauthorized medical expenses, Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions - 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 were amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  Furthermore, effective January 20, 2012, VA revised its regulations concerning emergency hospital care and medical services provided to eligible veterans at non-VA facilities as required by section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008.  See 76 Fed. Reg. 70,067-71 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002).  These changes will be discussed in further detail below.

Initially, the Board notes that entitlement to payment or reimbursement of the unauthorized medical expenses incurred by the Veteran in February 2010 is not available under 38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728(a), reimbursement of certain medical expenses is available only where emergency treatment not previously authorized was rendered: 

(a) to a veteran in need of such emergency treatment (1) for an adjudicated service-connected disability, (2) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.28(j); and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and, 

(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

In the present case, the Board notes that, at the time of the private emergency treatment in February 2010, the Veteran was service-connected for PTSD evaluated as 30 percent disabling.  In his Notice of Disagreement submitted in June 2010, the Veteran stated that, "[o]n the date of February 20, 2010 the injuries received resulting in a collapsed lung were attributed directly to my symptoms of Post Traumatic Stress Disorder.  In a state of hyper vigilance and hyper alertness, and feeling as traumatic events from the combat zone were reoccurring, the aforementioned injuries were sustained."  In essence, the Veteran contends that the injury sustained was during a flashback due to his service-connected PTSD.

Initially the Board notes that the February 2010 private emergency treatment was not for a condition aggravating a service-connected disability.  Furthermore, the evidence does not show that the Veteran had a permanent total service-connected disability at that time or that he was participating in a vocational rehabilitation program under 38 U.S.C. ch. 31.  As to whether this treatment was for a service-connected disability, on its face, the Board finds that it was not as the treatment was for a knife wound to the chest that caused a pneumothorax, not PTSD.  

With respect to the Veteran's contention that he incurred the knife wound as a result of having a flashback as being treatment for service-connected PTSD, the Board finds that the contemporaneous evidence of record fails to demonstrate that was the circumstance surrounding the incurrence of the knife wound to the Veteran's chest that caused the pneumothorax.  The private emergency room medical records demonstrate that the Veteran reported at the time of his arrival that "he was drinking and playing with a knife when it landed in his left chest approximately 1 inch."  It was further noted that he did not intentionally inflict the wound.  Although it was noted that the Veteran had a past medical history of PTSD, there is nothing in the treatment notes to indicate he was under any influence of symptoms of PTSD, such as hypervigilance, hyper alertness or flashbacks.  Furthermore, no psychiatric consultation was sought.  

Consequently, the Board finds that the Veteran's statement in June 2010 as to the reasons for the incurrence of the knife wound to his chest are inconsistent with those reported in February 2010 contemporaneous with the emergency treatment for that injury.  The Board finds the statements shown in the contemporaneous medical evidence to be more probative and persuasive as to the circumstances surrounding the incurrence of the knife wound that caused the pneumothorax than the Veteran's later statements made in seeking VA benefits.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporary medical evidence against lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Based on the more probative and persuasive evidence, the Board finds that the injury incurred was not the result of the Veteran's PTSD and, thus, payment or reimbursement of the private medical expenses pursuant to 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 is not warranted as the treatment received was not for a service-connected disability.

Consequently, reimbursement or payment of the unauthorized medical expenses incurred by the Veteran in February 2010 is only warranted if permitted under the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 38 C.F.R. §§ 17.1000 and 17.1002.  The Board notes that 38 U.S.C.A. § 1725 was amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010), also amended 38 U.S.C.A. § 1725, which amendments are effective and apply with respect to emergency treatment furnished on or after February 1, 2010, as in the present case.  

To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider;

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In the present case, however, there was no continuing emergency at the time of his treatment February 21 to 23, 2010.  Multiple reviews of the medical records have been conducted by various VA clinicians who have concluded that the Veteran was stabilized by the end of his emergency treatment on February 20, 2010.  This conclusion is supported by the information in the private treatment records which reflect that, except for after having to replace the initial chest tube because it became kinked (which occurred before he was sent to a bed on a Medical/Surgical floor), he had no complications.  

The Veteran stated on his VA Form 9 submitted in September 2010 that, from his admission to the private hospital until the day of his release, he had a chest tube feeding oxygen to his lung and continuously draining blood from his chest cavity.  He stated it was necessary for the machine to be plugged into the wall and he was not allowed to turn it off.  He further claimed that the closest VA Medical Center was in Atlanta, Georgia, which is at least one and one-half to two hours away which, if his lung had deflated again, it would have been necessary to take him to the closest hospital in route to reinsert the chest tube.  He said it was this reason that the private hospital decided not to risk transfer to another hospital.

Despite the Veteran's contentions, the Board finds that the private medical records do not establish that the Veteran was not stable for transfer.  There is nothing in these records to indicate that transfer of the Veteran to the closest VA medical facility was ever considered and found to be infeasible either because he was not stable for transfer or the VA medical facility was too far away for him to be safely transported there.  Finally, the VA clinicians who reviewed the medical evidence in April 2010 and August 2010 specifically found that the Veteran was stable for transfer upon completion of his emergency care.  Their medical opinion is highly probative and persuasive as to the issue of whether and when the Veteran was stable for transfer.  

Furthermore, the Veteran has not submitted any competent medical evidence to support his contention that he was not stable for transfer to a VA medical facility for continued treatment.  The only evidence indicating he was not stable for transfer is the Veteran's own lay statement.   As a lay person, however, he is not competent to render a medical diagnosis or establish a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified, his statement is afforded little weight as to whether and when he was stable for transfer to a VA medical facility.  Consequently, the Board finds that the opinions of the VA clinicians who reviewed the medical evidence to be more probative and persuasive as to when the Veteran was stable for transfer.  Their determination was that he was stable on February 20, 2010 once his emergency care was completed and he was transferred to a bed on a medical/surgical floor.  Thus, payment or reimbursement of the private medical expenses for treatment after that point is not warranted as a continued emergency within the meaning of 38 C.F.R. § 17.1002(d) is not shown.  Finally, the Board notes that the fact that further evaluation was medically necessary does not mean that it could not have been performed at a VA medical facility.  

It is for these reasons that the Board concludes that the criteria for reimbursement of unauthorized medical expenses under either 38 U.S.C.A. §§ 1725 and 1728 are not met.  The Board further notes that, in the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  Zimick v. West, 11 Vet. App. 45, 50 (1998), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  The benefit sought by the Veteran is not authorized under the circumstances of his claim, and the claim must be denied.  

ORDER

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from February 21, 2010, through February 23, 2010, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


